                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

TODD CHARLES PENN,

       Plaintiff,                                       Case No. 17-cv-10862
                                                        Hon. Matthew F. Leitman
v.

JASON BERGTOLD,

      Defendant.
__________________________________________________________________________/

                               AMENDED JUDGMENT1

       In accordance with this Court’s Opinion and Order dated April 15, 2019, and the order

of the United States Court of Appeals for the Sixth Circuit dated March 17, 2020,

JUDGMENT IS HEREBY ENTERED in favor of Defendant Jason Bergtold and against

Plaintiff Todd Charles Penn.

                                                 DAVID J. WEAVER
                                                 CLERK OF COURT
                                          By:    s/Holly A. Monda
                                                 Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge

Dated: April 8, 2020
Flint, Michigan




1
  This Amended Judgment amends and supersedes the Court’s previously-entered
Judgment (see ECF No. 54) which entered judgment in favor of the incorrect party.
                                             1
